Citation Nr: 1229976	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-08 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. His awards and decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The RO granted the Veteran's claim for service connection for PTSD and assigned a 30 percent disability rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by avoidant behavior, decreased participation in activities, feeling detached and estranged from others, intrusive memories, nightmares, difficulty falling and staying asleep, irritability, hypervigilance, an exaggerated startle response, anxiety, depressed mood and GAF scores within the range of 49-58.  His symptomatology is productive of occupational and social impairment of no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims. 

The Veteran was notified in a December 2009 letter as to the information and evidence needed to substantiate his claim and the division of responsibility between the Veteran and VA for obtaining the required evidence. The letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). This initial letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The courts have held that once service connection is granted, the claim is substantiated and further notice as to the "downstream" elements concerning the initial rating or the effective date is not required.  Dingess v. Nicholson, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Also, the Veteran filed a Notice of Disagreement (NOD) contesting the initial rating assigned, following the grant of service connection for PTSD; and, as such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C. § 5103 as to this downstream element of the PTSD claim.  38 C.F.R. § 3.159(b)(3)(i) (2011).

In this context, the RO furnished the Veteran a Statement of the Case (SOC) that addressed the initial rating assigned, included notice of the criteria for a higher rating for PTSD, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7104 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Veteran was provided a VA examination in May 2010, with additional VA outpatient examinations conducted in October 2010 and January 2011.  These reports show that the VA examiners solicited symptoms from the Veteran and personally evaluated the Veteran.  The clinical findings that are detailed in the May 2010, October 2010, and January 2011 VA reports were obtained based on a thorough evaluation of the Veteran by VA mental health professions (i.e., a clinical psychologist, a licensed clinical social worker, and a medical doctor, respectively); and, as such, they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Thus, the contemporaneous VA outpatient treatment records and examination reports collectively contain sufficient information specific to evaluating the Veteran's PTSD symptoms under the General Rating Formula for Mental Disorders (at 38 C.F.R. § 4.130, Diagnostic Code 9411) and are adequate for rating purposes.  See 38 C.F.R. § 3.326(b) (2011).  Hence, the Board determines that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board further finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Thus, the Board determines that VA has satisfied both the notice and duty to assist provisions of the law.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4. Vet. App. 384, 393 (1993). See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

Higher Initial Rating

Disability evaluations are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

Where, as in this case, a Veteran appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on the facts found. See Fenderson v. West, 12 Vet.App. 119, 126-7 (1999). Staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Diagnostic Code 9411, which is governed by the general rating formula for mental disorders set forth in 38 C.F.R. § 4.130, provides the following levels of disability:

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), pg. 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 (2011) (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

In the present case, the RO granted service connection for PTSD in the appealed June 2010 rating decision based on the Veteran's current diagnosis and stressor verification evidence.  A 30 percent rating was assigned effective from November 24, 2009, the date of receipt of his initial claim for service connection.

The Veteran contends that his PTSD should at least be rated at 50 percent disabling.  The Veteran maintains that he suffers from anger and depression to an extent that his wife has threatened to leave him, and that he takes medication for PTSD due to his symptoms of depression, anxiety, insomnia, and nightmares.  See Appeal to the Board of Veterans' Appeals, dated April 2011.

In a November 2009 statement, the Veteran listed his symptoms as sadness, "abusive," rage, quietness, nightmares, guilt, disengagement, forgetfulness, overwork/underwork, mood swings, abandonment, trouble sleeping, "jumpy", and difficulty concentrating. His wife submitted a December 2009 statement describing his symptoms as anger, insomnia, "moody," depression, and agitation. The Veteran also submitted a December 2009 statement that "[he] started having increased anxiety and stress [and] became moody with bouts of depression, anger [and] fear" following his son's deployment to Iraq.  He went on to state that his anxiety gave him insomnia, and that his symptoms began to affect "how [he] was able to function on a day to day basis." 

VA outpatient treatment records reflect that the Veteran was evaluated for PTSD and assigned a GAF of 51 in November 2009. The Veteran's symptoms were reported as intrusive thoughts, images and memories, nightmares, flashbacks, avoidance, emotional numbness, feeling detached, and irritability. The Veteran related that he coped with his symptoms by working.  He denied a history of violence, impulse control problems, suicidal ideations and homicidal ideations. Upon mental status evaluation, the Veteran was cooperative, appropriately groomed and dressed, and oriented to time place and person. His mood was depressed and tearful at times, but his speech was unremarkable both in pattern and content, and his insight and judgment were adequate. His sleep was poor. The VA examiner commented that there was no evidence of tangentially or loose associations, suicidal or homicidal ideation or intent (noting that the Veteran had never made a suicide attempt), or psychotic symptoms including auditory or visual hallucination, paranoid ideation or ideas of reference.

When the Veteran was seen for a follow-up VA mental health consultation in December 2009, he reported experiencing insomnia with nightmares and symptoms of re-experiencing stressful events, avoidance type symptoms, generalized numbing and increased arousal symptoms. He related feeling depressed and anxious most of the time, and that he had begun taking psychotropic medications. Upon mental status evaluation, the Veteran was cooperative; his speech was productive and slightly emotional; his judgment and insight were fair; his mood was anxious and depressed; and his affect was appropriate and tense.  The Veteran's thinking process was described as goal-directed, fairly rational, and pessimistic.  The VA examiner observed that the Veteran had intrusive thoughts about stressful war events; that he had feelings of guilt; and that he had some impairment in concentration. The Veteran was also seen by VA Neurology in December 2009, who reported that his memory was intact. In January 2010, the Veteran was assigned a GAF of 57. The January 2010 treatment record reflects that the Veteran's concentration appeared fair, and that his nightmares occurred rarely, but that he experienced continued anxiety and depression. The Veteran was assigned a GAF of 58 in March 2010 and a GAF of 55 in April 2010.

The Veteran was afforded a VA examination in May 2010. The report from that examination reflects that the Veteran was receiving medication management services from VA and was hoping to also be referred for psychological counseling.  The report also reflected that "[t]he [V]eteran's medications [did] not appear to have alleviated his current symptoms." The examiner described the Veteran's symptoms as "extremely significant flashbacks and vivid memories of his experiences in Vietnam[,]" difficulty sleeping, nightmares, heightened startle response, extreme hypervigilance, avoidance behavior, mood swings, and difficulty conveying his emotions. The examiner noted that "the [V]eteran began to weep when describing his first day in country and was unable to go further" describing his experiences in Vietnam.

The Veteran was described as cooperative, dressed and groomed appropriately, oriented to time, place, and person, and evidencing appropriate thought content. The report also reflects that his speech was normal and he exhibited intact memory, concentration, abstract reasoning, judgment, and impulse control. The examiner noted that "the [V]eteran works on a full-time basis, and his psychiatric symptoms do not currently prevent him from maintaining full-time employment." The examiner opined that the Veteran was suffering from moderately severe symptoms, such as flashbacks, avoidant behavior, decreased participation in activities, feeling detached and estranged from others, restricted affect, difficulty falling and staying asleep, and irritability, hypervigilance, and an exaggerated startle response. The examiner assigned a GAF score of 49, and noted that the Veteran's symptoms would result in occupational and social impairment with reduced reliability and productivity.

A month later, when the Veteran presented for VA mental health follow up in June 2010, the Veteran's insomnia was improving; he was feeling mildly depressed; and his GAF was 55.

In October 2010, the Veteran was seen by a VA clinician.  He reported that he experiences difficulties with his sleeping pattern, explaining that he has problems falling asleep, wakes up frequently, and has bad dreams and nightmares.  He admitted to having heightened startled responses to unexpected sounds and movements, and to being extremely hypervigilant to his immediate surroundings.  The Veteran elaborated that he must always sit in the corner (no matter where he is) so that he can keep his parameters in line of eye sight, along with trying to keep people in front of him.  He related that he becomes extremely upset when confronted by any "cues or triggers" that evoke memories of his Vietnam experience.  The VA clinician observed that the Veteran began to weep when he described his first day in country and found that the Veteran could not go any further with his story without becoming extremely traumatized by his memories of what he experienced while in Vietnam.  The Veteran acknowledged that he was unable to attend large gatherings where there were crowds of people, and related that he felt uncomfortable if he is forced to attend social situations.  The Veteran reported that he has mood swings, and that his wife has been complaining to him for almost 40 years that he gets depressed and irritable without any reason.  The VA clinician noted that the Veteran denied suicidal or homicidal ideas, plans, or intentions.

VA outpatient treatment records also reflect that the Veteran was subsequently seen by mental health in January 2011. During this session, the VA examiner changed the Veteran's medications, noted that the Veteran's judgment was good, and that he was employed full time at the post office. Following mental status evaluation (which was consistent with the earlier evaluation results in November and December of 2009, and in January, March, April, and June of 2010 ), the VA examiner assigned a GAF of 58.

The Board finds that, after resolving all reasonable doubt in the Veteran's favor, his disability picture more nearly approximates the criteria for a 50 percent evaluation.  In so doing, the Board observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet.App. 436 (2002). Here, the probative medical evidence, including the VA examinations report of May 2010 and October 2010, demonstrates that the Veteran's PTSD is manifested by avoidant behavior, decreased participation in activities, feeling detached and estranged from others, intrusive memories, nightmares, difficulty falling and staying asleep, irritability, hypervigilance, and an exaggerated startle response.  Significantly, he was assigned GAF scores within the range of 49-58 when examined between November 2009 and January 2011.

Moreover, there is an absence of specific objective symptoms listed in the criteria for a 70 percent evaluation in the May 2010 VA examination report, despite being assigned a GAF score of 49.  The Veteran has shown no signs of suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty adapting to stressful circumstances.  In fact, the May 2010 VA examiner opined that the Veteran's symptoms would result in occupational and social impairment with reduced reliability and productivity, symptoms approximating a 50 percent rating.

Taking all of this evidence into consideration, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating.

The symptomatology to warrant a 70 percent evaluation under the criteria of Diagnostic Code 9411 is not shown in the Veteran's case.  A review of the record reveals that the Veteran has worked full-time, has been continuously employed for more than 35 years at the post office, and that he uses his employment as a way to cope with his PTSD symptoms.  There is no evidence in the record to suggest that his psychiatric disability has interfered with his employment status beyond that interference contemplated by a 50 percent rating and also there is no indication that his disorder has required any period of hospitalization.  The Veteran was consistently evaluated as being cooperative and goal-directed; his speech was unremarkable both in pattern and content, and his insight and judgment were adequate. He neither described nor showed evidence of tangentially or loose associations, and he denied having suicidal ideation, auditory or visual hallucinations or ideas of reference in his VA examinations conducted between 2009 and 2011.  

Based upon these findings, and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 70 percent evaluation.

The record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-126.  In other words, the Veteran's PTSD has been no more than 50 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary for the reasons and bases expressed above, the Board determines that a 50 percent rating is warranted for PTSD.

As part of the Board's review, it has considered whether or not an extra-schedular rating, under 38 C.F.R. § 3.321(b)(1), was warranted. The Veteran has not alleged, and the record does not reflect, that the regular schedular standards that are utilized to evaluate the severity of his PTSD are otherwise impractical. The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. 

Although his disability may result in some impairment, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


